[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                             No. 10-10308                     OCT 22, 2010
                         Non-Argument Calendar                 JOHN LEY
                                                                 CLERK
                       ________________________

                D.C. Docket No. 8:10-cv-00020-RAL-AEP

MARGETTA LANGLOIS,

                                              lllllllllllllllllllllPlaintiff-Appellant,

                                  versus

TRAVELER'S INSURANCE COMPANY,
AMY MCGROTTY,
Attorney,
HOWARD GAYHEART,
Attorney,

                                           lllllllllllllllllllllDefendants-Appellees.

                       _______________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 22, 2010)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Margetta Langlois, appearing pro se, appeals the district court’s sua sponte

dismissal of her complaint for failure to state a basis for federal jurisdiction and

failure to state a claim under Federal Rule of Civil Procedure 8(a). Although her

appellate brief is extremely unclear, it appears that Langlois reasserts the factual

basis for her claims, then contends that the district court should not have dismissed

her claims and should have granted her motion to proceed in forma pauperis.

Upon review of the record and Langlois’ appellate brief,1 we conclude that the

district court abused its discretion by dismissing Langlois’ complaint with

prejudice before providing her with an opportunity to amend her complaint.

      We review de novo the dismissal of a complaint for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and a district court’s decision regarding

leave to amend for abuse of discretion. Troville v. Venz, 303 F.3d 1256, 1259

(11th Cir. 2002). “Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      Federal Rule of Civil Procedure 8 requires that a complaint contain “a short

and plain statement” of both (1) “the grounds for the court’s jurisdiction” and (2)



      1
             Defendants have not elected to file an appellate brief.

                                               2
“of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

Pursuant to § 1915(e)(2)(B)(ii), district courts are directed to dismiss the

complaint of any plaintiff proceeding in forma pauperis if the court determines

that the complaint “fails to state a claim on which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(ii). A dismissal under § 1915(e)(2)(B)(ii) is governed by

the same standard as a dismissal under Federal Rule of Civil Procedure 12(b)(6).

Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Therefore, dismissal

of the complaint is appropriate if the facts as pled do not state a plausible claim for

relief. Ashcroft v. Iqbal, 556 U.S. ___, 129 S. Ct. 1937, 1950 (2009). Unless a

court specifies otherwise, a dismissal based on a finding that the complaint fails to

state a claim upon which relief may be granted operates as an adjudication on the

merits. See Fed. R. Civ. P. 41(b).

      While we agree that Langlois’ complaint failed to state a basis for federal

jurisdiction and failed to state a claim under Rule 8(a), the district court should

have given Langlois an opportunity to amend these deficiencies before dismissing

her complaint with prejudice. “A party may amend its pleading once as a matter of

course within (A) 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading or

21 days after service of a motion under Rule 12(b), (e), or (f), whichever is

                                           3
earlier.” Fed. R. Civ. P. 15(a). “In all other cases, a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The court

should freely give leave when justice so requires. Id. Thus, “[o]rdinarily, a party

must be given at least one opportunity to amend before the district court dismisses

the complaint.” Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005).

“A district court need not, however, allow an amendment (1) where there has been

undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by

amendments previously allowed; (2) where allowing amendment would cause

undue prejudice to the opposing party; or (3) where amendment would be futile.”

Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

      At the time of the district court’s dismissal of Langlois’ complaint fewer

than 21 days had passed since Langlois filed her complaint. See Fed. R. Civ. P.

15(a). Defendants had not yet been served with her complaint; thus, no responsive

pleading had been filed. See id. Moreover, none of the criteria excusing the

district court’s failure to allow the plaintiff to amend her complaint are present in

this case. See Bryant, 252 F.3d at 1163. Given the short time span between the

filing of her complaint and the district court’s dismissal, there is no evidence of

undue delay, bad faith, or dilatory motive on Langlois’ part. See id. Because the

defendants have not yet been served, allowing Langlois to amend her complaint

                                          4
would cause no undue prejudice. See id. There is also no evidence that

amendment would be futile. See id. Langlois attached a large amount of

additional documentary evidence to her appellate brief, which, although not

properly before our Court, see Wilson v. Apfel, 179 F.3d 1276, 1278 (11th Cir.

1999), suggests that there may be additional information that she could have

provided in her original complaint.

      Thus, when the district court dismissed her complaint, Langlois still had the

right to amend as a matter of course, pursuant to Rule 15(a), and the district court

abused its discretion by dismissing Langlois’ complaint with prejudice. We reach

this conclusion despite the fact that Langlois did not seek leave to amend in the

district court. Our circuit has held that “[w]here a more carefully drafted

complaint might state a claim, a plaintiff must be given at least one chance to

amend the complaint before the district court dismisses the action with prejudice.”

Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (emphasis added). We have

since overruled this holding with respect to counseled defendants who failed to

file a motion to amend or request leave to amend. Wagner v. Daewoo Heavy

Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (“A district court

is not required to grant a plaintiff leave to amend his complaint sua sponte when

the plaintiff, who is represented by counsel, never filed a motion to amend nor

                                          5
requested leave to amend before the district court.”). However, our decision in

Wagner did not disturb our prior position with respect to pro se litigants like

Langlois. See id. at 542 n.1.

       Accordingly, we vacate the district court’s judgment and remand with

instructions for the district court to provide Langlois with an opportunity to

attempt to establish a basis for federal jurisdiction and to state a claim by filing an

amended complaint.

      VACATED AND REMANDED.




                                           6